Holmes, J.,
concurring. I am in agreement with the majority opinion, but would like to point out that in addition to the avenues open to the parties, as suggested in the opinion, the Appellate Rules, by way of App. R. 9(E), provide that the Court of Appeals may correct or modify the record to reflect that which occurred in the trial court. The following pertinent language is to be found within App. R. 9(E):
“ * * * If anything material to either party is omitted from the record by error or accident or is misstated therein, the parties by stipulation, or the trial court, either before or after the record is transmitted to the court of appeals, or the court of appeals, on proper suggestion or of its own initiative, may direct that the omission or misstatement be corrected, and if necessary that a supplemental record be certified and transmitted.”